Exhibit 10.3

 

CONTINUING GUARANTY

 

CONTINUING GUARANTY (“Guaranty”) dated as of July 28, 2008, made by and between
SMURFIT-STONE CONTAINER ENTERPRISES, INC., a Delaware corporation (“Guarantor”),
and UNION BANK OF CALIFORNIA, N.A. (“Bank”).

 

RECITALS

 

(a)                                 WHEREAS, Guarantor is a leading U.S.
integrated manufacturer of various paperboard and paper-based packaging
material;

 

(b)                                WHEREAS, Guarantor has agreed to acquire 90%
of the membership interests of CALPINE CORRUGATED, LLC, a California limited
liability company formerly known as Produce Container, LLC (“Borrower”),
pursuant to a restructuring of the ownership interests of Borrower pursuant to
the Amended and Restated Operating Agreement being entered into concurrently
herewith;

 

(c)                                 WHEREAS, Borrower and Bank have entered into
the Loan and Security Agreement dated March 30, 2006, as amended by the First
Amendment to Loan and Security Agreement dated as of August 30, 2006, the Second
Amendment to Loan and Security Agreement dated as of December 10, 2007, the
Third Amendment to Loan and Security Agreement dated as of December 31, 2007,
the Fourth Amendment to Loan and Security Agreement dated as of January 31,
2008, the Fifth Amendment to Loan and Security Agreement dated as of
February 29, 2008, and the Sixth Amendment to Loan and Security Agreement of
even date herewith (including all exhibits and schedules thereto, and as the
same may be subsequently amended, restated, supplemented or otherwise modified
from time to time, collectively, the “Loan Agreement”);

 

(d)                                WHEREAS, Guarantor has agreed to guarantee
the Obligations of Borrower;

 

(e)                                 WHEREAS, Guarantor has requested that Bank
increase the maximum amount of its financing to Borrower by $3,000,000, to an
aggregate principal amount not exceeding $12,000,000;

 

(f)                                   WHEREAS, Guarantor will derive substantial
benefit if the financing continues to be provided by Bank, and the maximum
amount of such financing is increased pursuant to the terms of the Sixth
Amendment to Loan and Security Agreement between Borrower and Bank of even date
herewith (the “Sixth Amendment”); and

 

(g)                                WHEREAS, it is a condition precedent, among
others, to the obligation of Bank to continue to provide and increase the
maximum amount of its financing to Borrower under the Sixth Amendment that the
Guarantor shall have executed and delivered this Guaranty to the Bank.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the

 

--------------------------------------------------------------------------------


 

Borrower and Bank to enter into the Sixth Amendment, Guarantor and Bank hereby
agree as follows:

 

1.                                      Obligations Guaranteed.  For
consideration, the adequacy and sufficiency of which is acknowledged, Guarantor
unconditionally guaranties and promises (a) to pay to Bank on demand, in lawful
United States money, all Obligations (as such term is defined below), and (b) to
perform all undertakings of Borrower in connection with Obligations. 
“Obligations” means all Obligations of Borrower when due and payable to Bank
under the Loan Agreement and the other Loan Documents, whether made, incurred or
created previously, concurrently or in the future, whether voluntary or
involuntary and however arising, whether incurred directly or acquired by Bank
by assignment or succession, absolute or contingent, liquidated or unliquidated,
legal or equitable, whether Borrower is liable individually or jointly with
others, whether incurred before, during or after any bankruptcy, reorganization,
insolvency, receivership or similar proceeding (“Insolvency Proceeding”), and
whether recovery thereof is or becomes barred by a statute of limitations or is
or becomes otherwise unenforceable, together with all expenses of, for and
incidental to collection, including, without limitation, reasonable attorneys’
fees.  All capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Loan Agreement.

 

2.                                      Continuing
Nature/Revocation/Reinstatement.  This Guaranty (a) is in addition to any other
guaranties of the Obligations, (b) is a continuing guaranty, and (c) covers all
Obligations, including, without limitation, those arising under successive
transactions which continue or increase the Obligations from time to time, renew
all or part of the Obligations after they have been satisfied or create new
Obligations.  Revocation by one or more signers of this Guaranty or any other
guarantors of the Obligations shall not (a) affect the obligations under this
Guaranty of a non-revoking Guarantor, (b) apply to Obligations outstanding when
Bank receives written notice of revocation, or to any extensions, renewals,
readvances, modifications, amendments or replacements of such Obligations, or
(c) apply to Obligations, arising after Bank receives such notice of revocation
that are created pursuant to a commitment existing at the time of the
revocation, whether or not there exists an unsatisfied condition to such
commitment or Bank has another defense to its performance.  All of Bank’s rights
pursuant to this Guaranty continue with respect to amounts previously paid to
Bank on account of any Obligations which are thereafter restored or returned by
Bank, whether in an Insolvency Proceeding of Borrower or for any other reason,
all as though such amounts had not been paid to Bank; and Guarantor’s liability
under this Guaranty (and all of its terms and provisions) shall be reinstated
and revived, notwithstanding any surrender or cancellation of this Guaranty. 
Bank, at its sole discretion, may determine whether any amount paid to it must
be restored or returned; provided, however, that if Bank elects to contest any
claim for return or restoration, Guarantor agrees to indemnify and hold Bank
harmless from and against all costs and expenses, including, without limitation,
reasonable attorneys’ fees, expended or incurred by Bank in connection with such
contest.  If any Insolvency Proceeding is commenced by or against Borrower or
Guarantor, at Bank’s election, Guarantor’s obligations under this Guaranty shall
immediately and without notice or demand become due and payable, whether or not
then otherwise due and payable.

 

--------------------------------------------------------------------------------


 

3.                                      Authorization.  Guarantor authorizes
Bank, without notice and without affecting Guarantor’s liability under this
Guaranty, from time to time, whether before or after any revocation of this
Guaranty, to: (a) renew, compromise, extend, accelerate, release, subordinate,
waive, amend and restate, or otherwise amend or change, the interest rate, time
or place for payment or any other terms of all or any part of the Obligations to
the extent permitted in the Loan Agreement; (b) accept delinquent or partial
payments of the Obligations; (c) take or not take security or other credit
support for this Guaranty or for all or any part of the Obligations, and
exchange, enforce, waive, release, subordinate, fail to enforce or perfect,
sell, or otherwise dispose of any such security or credit support; (d) apply
proceeds of any such security or credit support and direct the order or manner
of its sale or enforcement as Bank, at its sole discretion may determine; and
(e) release or substitute Borrower or any guarantor or other person or entity
liable on the Obligations.

 

4.                                      Waivers.  To the maximum extent
permitted by law, Guarantor waives (a) all rights to require Bank to proceed
against Borrower, or any other guarantor, or proceed against, enforce or exhaust
any security for the Obligations or to marshal assets or to pursue any other
remedy in Bank’s power whatsoever; (b) all defenses arising by reason of any
disability or other defense of Borrower, the cessation for any reason of the
liability of Borrower, any defense that any other indemnity, guaranty or
security was to be obtained, any claim that Bank has made Guarantor’s
obligations more burdensome or more burdensome than Borrower’s obligations, and
the use of any proceeds of the Obligations other than as intended or understood
by Bank or Guarantor; (c) all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty and the existence or creation of new or additional
Obligations, and all other notices or demands to which Guarantor might otherwise
be entitled; (d) all rights to file a claim in connection with the Obligations
in an Insolvency Proceeding filed by or against Borrower except as subordinate
to Bank’s claim; (e) all rights to require Bank to enforce any of its remedies;
and (f) until the Obligations are satisfied and fully and finally paid with such
payment not subject to return (i) all rights of subrogation, contribution,
indemnification or reimbursement, (ii) all rights of recourse to any assets or
property of Borrower, or to any collateral or credit support for the Obligations
except as subordinate to Bank’s rights, (iii) all rights to participate in or
benefit from any security or credit support Bank may have or acquire, and
(iv) all rights, remedies and defenses Guarantor may have or acquire against
Borrower.  Guarantor understands that if Bank forecloses by trustee’s sale on a
deed of trust securing any of the Obligations, Guarantor would then have a
defense preventing Bank from thereafter enforcing Guarantor’s liability for the
unpaid balance of the secured Obligations.  This defense arises because the
trustee’s sale would eliminate Guarantor’s right of subrogation, and therefore
Guarantor would be unable to obtain reimbursement from Borrower.  Guarantor
specifically waives this defense and all rights and defenses that Guarantor may
have against Bank because the Obligations are secured by real property.  This
means, among other things: (A) Bank may collect from Guarantor without first
foreclosing on any real property collateral pledged by Borrower; and (B) if Bank
forecloses on any real property collateral pledged by Borrower, then: (I) the
amount of

 

--------------------------------------------------------------------------------


 

the Obligations may be reduced only by the price for which the collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (II) Bank may collect from Guarantor even if Bank, by foreclosing on
the real property collateral, has destroyed any right Guarantor may have to
collect from Borrower.  This is an unconditional and irrevocable waiver of any
rights and defenses Guarantor may have because the Obligations are secured by
real property.  These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure or similar laws in other states.  In addition, Guarantor
waives all rights and defenses arising out of an election of remedies by Bank,
even though that election of remedies, such as non-judicial foreclosure with
respect to security for a secured obligation, may have destroyed Guarantor’s
rights of subrogation by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.

 

5.                                      Guarantor to Keep Informed.  Guarantor
warrants having established with Borrower adequate means of obtaining, on an
ongoing basis, such information as Guarantor may require concerning all matters
bearing on the risk of nonpayment or nonperformance of the Obligations. 
Guarantor assumes sole, continuing responsibility for obtaining such information
from sources other than from Bank.  Bank has no duty to provide any information
to Guarantor until Bank receives Guarantor’s written request for specific
information in Bank’s possession and Borrower has authorized Bank to disclose
such information to Guarantor.

 

6.                                      Intentionally Omitted.

 

7.                                      Authorization.  Where Borrower is a
corporation, partnership or other entity, Bank need not inquire into or verify
the powers of Borrower or authority of those acting or purporting to act on
behalf of Borrower, and this Guaranty shall be enforceable with respect to any
Obligations Bank grants or creates in reliance on the purported exercise of such
powers or authority.

 

8.                                      Assignments.  Without notice to
Guarantor, Bank may assign the Obligations and this Guaranty, in whole or in
part, in accordance with the terms of the Loan Agreement and may disclose to any
prospective or actual purchaser of all or part of the Obligations any and all
information Bank has or acquires concerning Guarantor, this Guaranty and any
security for this Guaranty.

 

9.                                      Counsel Fees and Costs.  The prevailing
party shall be entitled to reasonable attorneys’ fees and all other reasonable
out-of-pocket costs and expenses which it may incur in connection with the
enforcement or preservation of its rights under, or defense of, this Guaranty or
in connection with any other dispute or proceeding relating to this Guaranty
whether or not incurred in any Insolvency Proceeding, arbitration, litigation or
other proceeding.

 

10.                                Multiple Guarantors/Borrowers.  When there is
more than one Borrower named herein or when this Guaranty is executed by more
than one Guarantor, then the words “Borrower” and “Guarantor”, respectively,
shall mean all and any one or more of them,

 

--------------------------------------------------------------------------------


 

and their respective successors and assigns, including, without limitation,
debtors-in-possession and bankruptcy trustees; words used herein in the singular
shall be considered to have been used in the plural where the context and
construction so requires in order to refer to more than one Borrower or
Guarantor, as the case may be.

 

11.                               Integration/Severability/Amendments.  This
Guaranty is intended by Guarantor and Bank as the complete, final expression of
their agreement concerning its subject matter.  It supersedes all prior
understandings or agreements with respect thereto and may be changed only by a
writing signed by Guarantor and Bank.  No course of dealing, or parole or
extrinsic evidence shall be used to modify or supplement the express terms of
this Guaranty.  If any provision of this Guaranty is found to be illegal,
invalid or unenforceable, such provision shall be enforced to the maximum extent
permitted, but if fully unenforceable, such provision shall be severable, and
this Guaranty shall be construed as if such provision had never been a part of
this Guaranty, and the remaining provisions shall continue in full force and
effect.

 

12.                               Joint and Several.  If more than one Guarantor
signs this Guaranty, the obligations of each under this Guaranty are joint and
several, and independent of the Obligations and of the obligations of any other
person or entity.  A separate action or actions may be brought and prosecuted
against any one or more guarantors, whether action is brought against Borrower
or other guarantors of the Obligations, and whether Borrower or others are
joined in any such action.

 

13.                               Notice.  Any notice, including, without
limitation, notice of revocation, given by any party under this Guaranty shall
be effective only upon its receipt by the other party and only if (a) given in
writing and (b) personally delivered, sent by United States mail, postage
prepaid, or sent out by facsimile transmission (with such facsimile promptly
confirmed by delivery of a copy by personal delivery or United States mail as
otherwise provided in this paragraph), and addressed to Bank or Guarantor at
their respective addresses for notices indicated below.  Guarantor and Bank may
change the place to which notices, requests, and other communications are to be
sent to them by giving written notice of such change to the other.

 

14.                               Governing Law.  This Guaranty shall be
governed by and construed according to the laws of California, and Guarantor
submits to the nonexclusive jurisdiction of the state or federal courts in
California.

 

15.                               Patriot Act.  Bank is subject to the Patriot
Act and hereby notifies Guarantor that pursuant to the requirements of the
Patriot Act, Bank is required to obtain, verify and record information that
identifies Guarantor, which information includes the name and address of
Guarantor and other information that will allow Bank to identify Guarantor in
accordance with the Patriot Act.

 

16.                               JUDICIAL REFERENCE.  TO THE EXTENT PERMITTED
BY LAW, IN CONNECTION WITH ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER
DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS
AGREEMENT EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT THAT EACH
OF  THEM MAY

 

--------------------------------------------------------------------------------


 

OTHERWISE HAVE TO TRIAL BY JURY.  IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET
FORTH IN THE PREVIOUS SENTENCE IS  NOT ENFORCEABLE UNDER THE LAW APPLICABLE  TO
THIS AGREEMENT, THE PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING
ANY QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF
ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW
APPLICABLE TO THIS AGREEMENT.  THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE COURT SHALL APPOINT THE REFEREE.  THE
REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT.  NOTHING IN THIS
SECTION 16 SHALL LIMIT  THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP
REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN  PROVISIONAL REMEDIES.  THE
PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY, UNLESS THE
REFEREE ORDERS OTHERWISE.  THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION 16. 
THE PARTIES ACKNOWLEDGE THAT IF A REFEREE  IS SELECTED TO DETERMINE THE CLAIMS,
THEN THE CLAIMS WILL NOT BE DECIDED BY A JURY.

 

17.                               Counterparts.  This Guaranty may be executed
in any number of counterparts, which shall, collectively and separately,
constitute one agreement.  Delivery of an executed counterpart of a signature
page hereto by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

Executed as of the date first written above, Guarantor acknowledges having
received a copy of this Guaranty and having made each waiver contained in this
Guaranty with full knowledge and consequences.

 

 

“Bank”:

 

“Guarantor”:

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.

 

 

 

By:

/s/ Shawn Lipman

 

By:

/s/ Charles A. Hinrichs

 

 

 

 

 

Name:

Shawn Lipman

 

Name:

Charles A. Hinrichs

 

 

 

 

 

Title:

Vice President

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

Addresses for Notices:

 

Addresses for Notices:

 

 

 

Union Bank of California, N.A.

 

Smurfit-Stone Container Enterprises, Inc.

445 South Figueroa Street, G13-300

 

Six CityPlace Drive

Los Angeles, California 90071

 

Creve Coeur, MO 63141

Attn: Commercial Finance Division

 

Attn: Charles A. Hinrichs

Telephone No.: (213) 236-5301

 

Telephone No.: (314) 656-5276

Facsimile No.: (213) 236-6089

 

Facsimile No.: (314) 787-6162

 

 

 

with a copy to:

 

with a copy to:

 

 

 

McDermott Will & Emery LLP

 

Winston & Strawn LLP

2049 Century Park East, 38th Floor

 

35 W. Wacker Drive

Los Angeles, CA 90067

 

Chicago, IL 60601

Attn: Gary B. Rosenbaum, Esq.

 

Attn: Brian S. Hart

Telephone No.: (310) 284-6133

 

Telephone No.: (312) 668-5702

Facsimile No.: (310) 277-4730

 

Facsimile No.: (312) 558-5700

 

--------------------------------------------------------------------------------

 